Citation Nr: 1300479	
Decision Date: 01/07/13    Archive Date: 01/11/13

DOCKET NO.  07-04 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disorder, claimed as a back injury.  

2.  Entitlement to service connection for a skin disorder, claimed as boils and staphylococci (staph) infections, to include as due to chemical exposure.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 to November 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2006 and May 2007 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran's service connection claims for disorders of the skin and back were denied by the Board in June 2011.  The Veteran subsequently appealed those determinations to the U.S. Court of Appeals for Veterans Claims (Court), which issued a February 2012 order granting a Joint Motion for Remand (Joint Motion).  This order had the effect of vacating the Board's denials of service connection for these disorders, and returning those claims to the Board for additional development and adjudication.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for disorders of the skin and back.  In support of his back disorder claim, the Veteran submitted an August 2012 MRI report of the lumbosacral spine.  Additionally, in an October 2012 written statement, he requested that this claim be returned to the RO, the agency of original jurisdiction (AOJ), for initial consideration prior to any final action by the Board.  See 38 C.F.R. § 20.1304.  Hence, this issue is remanded for AOJ consideration.  

The Board also notes that the Veteran has claimed recurrent back pain since service, and numerous lay statements have indicated he has consistently reported such symptoms since service separation.  Additionally, the Veteran has submitted 1978 private treatment records for the low back, indicating a longstanding history of such symptoms.  The Board acknowledges that laypersons are competent to testify regarding such observable symptomatology as back pain.  See King v. Shinseki, No. 2011-7159 (Fed. Cir. Dec. 5, 2012); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  VA and private treatment records also confirm a current diagnosis of degenerative disc disease of the lumbosacral spine.  

VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A. VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d).  In the present case, sufficient evidence has been received to trigger VA's duty to provide the Veteran with a current VA examination and opinion.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Therefore, remand is required to afford such an examination.  

Next, regarding the Veteran's service connection claim for a skin disorder, the Board again notes that the Veteran was not afforded a medical examination or opinion regarding this claim.  The Veteran has submitted numerous lay statements from friends and family members indicating he experienced boils and skin infections shortly after his separation from service.  Laypersons are competent to testify regarding such observable symptomatology as skin rashes.  See King v. Shinseki, No. 2011-7159, (Fed. Cir. Dec. 5, 2012); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Additionally, the Veteran submitted a statement from his sister, who is also a registered nurse.  She described the cysts, boils, and staph infections the Veteran experienced following his return from service.  

Next, the Veteran's VA outpatient treatment records confirm a current skin disorder, diagnosed as possible hidradenitis suppurativa.  In light of the evidence of both continuity of skin symptomatology following service as well as a current diagnosis of a skin disorder, the criteria are met for a current examination and opinion.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Therefore, a VA medical examination must be afforded the Veteran to determine the etiology of any current skin disorder.  

Finally, the Board notes that private and VA medical treatment records were last requested in 2007, five years ago.  The agency of original jurisdiction should make appropriate efforts to obtain any additional pertinent treatment records generated since that time.  VA is obligated to make reasonable and ongoing efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  VA's duty to assist includes obtaining relevant VA and private medical records when the existence and location of such records has been made known to VA.  38 U.S.C.A. § 5103A(b).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request the names, addresses, and, if applicable, proper authorizations for any private or VA medical care providers who have treated his back and/or skin disorders since 2007.  For any such source identified by the Veteran, contact that medical care provider and request the cited pertinent medical records.  Any negative reply must be documented for the record.  

2.  Provide the Veteran with an appropriate examination to determine the etiology of any current spinal disorders.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  

The examiner must first elicit from the Veteran a detailed history of any alleged in-service injury and the symptomatology directly thereafter.  Then, the examiner must elicit from the Veteran the lumbar spine symptomatology asserted to have existed since his separation from service.  The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any current spinal disorder was incurred during active service, or within a year thereafter.  The examiner must specifically address the Veteran's assertions of an in-service injury to his lumbar spine.  The examiner must also specifically address the treatment of a lumbar spine condition as early as 1978.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  

3.  Provide the Veteran with an appropriate examination to determine the etiology of any current skin disorders.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  

The examiner must first elicit from the Veteran a detailed history of any alleged in-service skin disease and the symptomatology directly thereafter.  Then, the examiner must elicit from the Veteran the skin symptomatology asserted to have existed since his separation from service.  The examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any current skin disorder was incurred in active service, or as the result of herbicide exposure therein.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  

4.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

